


110 HR 982 RH: To promote democratic values and enhance

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 70
		110th CONGRESS
		1st Session
		H. R. 982
		[Report No.
		  110–119]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 12, 2007
			Mr. Lantos (for
			 himself, Mr. Wolf,
			 Ms. Ros-Lehtinen,
			 Mr. Price of North Carolina,
			 Mr. Dreier,
			 Mr. Ackerman,
			 Mr. Berman,
			 Mr. Burton of Indiana,
			 Mr. Crowley,
			 Ms. Jackson-Lee of Texas,
			 Mr. Schiff, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		
			May 2, 2007
			Additional sponsors: Mr.
			 Blumenauer, Ms. Bordallo,
			 Mr. Holt, Mr. Boozman, Mr.
			 Rush, and Ms.
			 Schwartz
		
		
			May 2, 2007
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To promote democratic values and enhance
		  democracy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Advance
			 Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act
			 of 2007 or the ADVANCE Democracy Act of 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Statement of policy.
				Sec. 5. Definitions.
				Title I—Department of State activities
				Sec. 101. Promotion of democracy in foreign
				countries.
				Sec. 102. Reports.
				Sec. 103. Democracy fellowship program.
				Sec. 104. Advisory Committee on Democracy
				Promotion.
				Sec. 105. Establishment and maintenance of internet site for
				global democracy and human rights.
				Sec. 106. Programs by United States missions in foreign
				countries and activities of chiefs of mission.
				Sec. 107. Training for foreign service officers.
				Sec. 108. Performance pay; promotions; foreign service
				awards.
				Sec. 109. Appointments.
				Title II—Cooperation with other democratic countries
				Sec. 201. Cooperation with other democratic
				countries.
				Sec. 202. Strengthening the Community of
				Democracies.
				Sec. 203. Initiatives at the United Nations.
				Title III—Funding for Promotion of Democracy
				Sec. 301. Policy.
				Sec. 302. Human rights and democracy fund.
				Sec. 303. Instruments for providing democracy
				assistance.
				Title IV—Presidential actions
				Sec. 401. Investigation of violations of international
				humanitarian law.
			
		3.FindingsCongress finds the following:
			(1)All human beings
			 are created equal and possess certain rights and freedoms, including the
			 fundamental right to participate in the political life and government of their
			 respective countries.
			(2)The development of
			 democracy constitutes a long-term challenge that goes through unique phases and
			 paces in individual countries as such countries develop democratic institutions
			 such as a thriving civil society, a free media, and an independent judiciary,
			 and must be led from within such countries, including by individuals,
			 nongovernmental organizations, and movements, and by nationals of such
			 countries who live abroad.
			(3)Individuals,
			 nongovernmental organizations, and movements that support democratic
			 principles, practices, and values are under increasing pressure from
			 governments of nondemocratic countries (as well as, in some cases, in
			 democratic transition countries), including by using administrative and
			 regulatory mechanisms to undermine the activities of such individuals,
			 organizations, and movements.
			(4)Democratic
			 countries have a number of instruments available for supporting democratic
			 reformers who are committed to promoting effective, nonviolent change in
			 nondemocratic countries and who are committed to keeping their countries on the
			 path to democracy.
			(5)United States
			 efforts to promote democracy and protect human rights can be strengthened to
			 improve assistance for such reformers, including through an enhanced role for
			 United States diplomats when properly trained and given the right
			 incentives.
			(6)The promotion of
			 democracy requires a broad-based effort with collaboration between all
			 democratic countries, including through the Community of Democracies.
			4.Statement of
			 policyIt shall be the policy
			 of the United States—
			(1)to promote freedom
			 and democracy in foreign countries as a fundamental component of United States
			 foreign policy, along with other key foreign policy goals;
			(2)to
			 affirm fundamental freedoms and human rights in foreign countries and to
			 condemn offenses against those freedoms and rights as a fundamental component
			 of United States foreign policy, along with other key foreign policy
			 goals;
			(3)to protect and
			 promote fundamental freedoms and rights, including the freedoms of association,
			 of expression, of the press, and of religion, and the right to own private
			 property;
			(4)to promote democracy through the promotion
			 of democratic institutions, including institutions that support the rule of law
			 (such as an independent judiciary), an independent and professional media,
			 strong legislatures, a thriving civil society, transparent and professional
			 independent governmental auditing agencies, civilian control of the military,
			 and institutions that promote the rights of minorities and women;
			(5)to provide
			 appropriate support to individuals nongovernmental organizations, and movements
			 located in nondemocratic countries that aspire to live in freedom and establish
			 full democracy in such countries;
			(6)to provide,
			 political, economic, and other support to foreign countries and individuals,
			 nongovernmental organizations, and movements that are willingly undertaking a
			 transition to democracy; and
			(7)to strengthen
			 cooperation with other democratic countries in order to better promote and
			 defend shared values and ideals.
			5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
			(2)Community of
			 Democracies and CommunityThe terms Community of
			 Democracies and Community mean the association of
			 democratic countries committed to the global promotion of democratic
			 principles, practices, and values, which held its First Ministerial Conference
			 in Warsaw, Poland, in June 2000.
			(3)DepartmentThe
			 term Department means the Department of State.
			(4)Eligible
			 entityThe term
			 eligible entity means any nongovernmental organization,
			 international organization, multilateral institution, private foundation,
			 corporation, partnership, association, or other entity, organization, or group
			 that supports democratic principles, practices, and values and is engaged in,
			 or plans to engage in, the promotion of democracy and the protection of human
			 rights in non-democratic countries or democratic transition countries.
			(5)Eligible
			 individualThe term
			 eligible individual means any individual who supports democratic
			 principles, practices, and values and is engaged in, or who intends to engage
			 in, the promotion of democracy or the protection of human rights in
			 non-democratic countries or democratic transition countries.
			(6)Nondemocratic or
			 democratic transition countryThe term nondemocratic or
			 democratic transition country shall include any country which is not
			 governed by a fully functioning democratic form of government, as determined by
			 the Secretary, taking into account the general consensus regarding the status
			 of civil and political rights in a country by major nongovernmental
			 organizations that conduct assessments of such conditions in countries and
			 whether such country fails to satisfy the following requirements:
				(A)All citizens of
			 such county have the right to, and are not restricted in practice from, fully
			 and freely participating in the political life of such country, regardless of
			 gender, race, language, religion, or beliefs.
				(B)The national
			 legislative body of such country and, if directly elected, the head of
			 government of such country, are chosen by free, fair, open, and periodic
			 elections, by universal and equal suffrage, and by secret ballot.
				(C)More than one
			 political party in such country has candidates who seek elected office at the
			 national level and such parties are not restricted in their political
			 activities or their process for selecting such candidates, except for
			 reasonable administrative requirements commonly applied in countries
			 categorized as fully democratic.
				(D)All citizens in
			 such country have a right to, and are not restricted in practice from, fully
			 exercising the freedoms of thought, conscience, belief, peaceful assembly and
			 association, speech, opinion, and expression, and such country has a free,
			 independent, and pluralistic media.
				(E)The current
			 government of such country did not come to power in a manner contrary to the
			 rule of law.
				(F)Such country
			 possesses an independent judiciary and the government of such country generally
			 respects the rule of law.
				(G)Such country does
			 not violate other core principles enshrined in the United Nations Charter, the
			 Universal Declaration of Human Rights, the International Covenant on Civil and
			 Political Rights, United Nations Commission on Human Rights Resolution 1499/57
			 (entitled Promotion of the Right to Democracy), United Nations
			 General Assembly Resolution 55/96 (entitled Promoting and consolidating
			 democracy), the assessments used to determine eligibility for financial
			 assistance disbursed from the Millennium Challenge Account, the assessments of
			 nongovernmental organizations of eligibility to participate in the meetings of
			 the Community of Democracies, and the standards established and adopted by the
			 Community of Democracies.
				(7)SecretaryThe
			 term Secretary means the Secretary of State.
			(8)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary of State for Democracy and Global Affairs.
			IDepartment of
			 State activities
			101.Promotion of
			 democracy in foreign countries
				(a)Additional duties
			 for Assistant Secretary of State for Democracy, Human Rights, and
			 LaborSection 1(c)(2)(A) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a(c)(2)) is amended by inserting after
			 the first sentence the following new sentence: The Assistant Secretary
			 of State for Democracy, Human Rights, and Labor shall also be responsible for
			 matters relating to the transition to and development of democracy in
			 nondemocratic countries, including promoting and strengthening the development
			 of democracy in foreign countries that are in the early stages of a transition
			 to democracy and evaluating the effectiveness of United States programs that
			 promote democracy..
				(b)Department of
			 State and United States missions abroad
					(1)Office related
			 to democratic movements and transitions
						(A)EstablishmentThere
			 shall be within the Bureau of Democracy, Human Rights, and Labor of the
			 Department of State at least one office that shall be responsible for working
			 with democratic movements and facilitating the transition of nondemocratic
			 countries and democratic transition countries to full democracy.
						(B)PurposeIn
			 addition to any other responsibilities conferred on such an office or offices,
			 such office or offices shall promote transitions to full democracy in
			 nondemocratic countries and democratic transition countries.
						(C)ResponsibilitiesThe
			 office or offices shall—
							(i)develop relations
			 with, consult with, and provide assistance to nongovernmental organizations,
			 individuals, and movements that are committed to the peaceful promotion of
			 democracy, democratic principles, practices, and values, and fundamental rights
			 and freedoms, including fostering relationships with the United States
			 Government and the governments of other democratic countries; and
							(ii)assist officers
			 and employees of regional bureaus to develop strategies and programs to promote
			 peaceful change in such countries.
							(D)LiaisonWithin each such office, there shall be at
			 least one officer or employee who shall have expertise in and be responsible
			 for working with individuals, nongovernmental organizations and movements that
			 develop relations with, consult with, and provide assistance to nongovernmental
			 organizations, individuals, and movements that are committed to the peaceful
			 promotion of democracy, democratic principles, practices, and values, and
			 fundamental rights and freedoms.
						(2)Democracy
			 Liaison Officers
						(A)EstablishmentThe
			 Secretary shall establish and staff Democracy Liaison Officer positions, under
			 the supervision of the Assistant Secretary, who may be assigned to the
			 following posts:
							(i)United States
			 missions to or liaisons with regional and multilateral organizations, including
			 the United States missions to the European Union, African Union, Organization
			 of American States, and any other appropriate regional organization, and the
			 Organization for Security and Cooperation in Europe, the United Nations and its
			 relevant specialized agencies, and the North Atlantic Treaty
			 Organization.
							(ii)Department of
			 State regional public diplomacy centers.
							(iii)United States
			 combatant commands.
							(iv)Other posts as
			 designated by the Secretary.
							(B)ResponsibilitiesEach
			 Democracy Liaison Officer shall—
							(i)provide expertise
			 on effective approaches to promote and build democracy;
							(ii)assist in
			 conceiving and implementing strategies for transitions to democracy; and
							(iii)carry out such
			 other responsibilities as the Secretary and the Assistant Secretary may
			 assign.
							(C)New
			 positionsThe Democracy Liaison Officer positions established
			 under subparagraph (A) shall be new positions, in addition to existing officer
			 positions in the Department with responsibility for other human rights and
			 democracy-related issues and programs, including officers responsible for labor
			 issues.
						(D)Relationship to
			 other authoritiesNothing in this section may be construed as
			 derogating any authority or responsibility of a chief of mission or other
			 employee of a diplomatic mission of the United States provided under any other
			 provision of law, including any authority or responsibility for the development
			 or implementation of strategies to promote democracy.
						(E)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out the responsibilities
			 described in subparagraph (B), including hiring additional staff to carry out
			 such responsibilities.
						(3)Monitoring and
			 documentationThe Secretary should coordinate with the Secretary
			 of the Treasury, the Attorney General, the Directory of National Intelligence,
			 other appropriate intelligence agencies, and, as appropriate, with foreign
			 governments to—
						(A)monitor and
			 document financial assets inside and outside the United States held by leaders
			 of nondemocratic countries;
						(B)identify close
			 foreign associates of such leaders; and
						(C)monitor and
			 document financial assets inside and outside the United States held by such
			 close associates.
						(4)Sense of
			 Congress regarding coordinationIt is the sense of Congress that
			 there should be three Deputy Assistant Secretaries of State for Democracy,
			 Human Rights, and Labor and at least one such deputy assistant secretary should
			 be responsible for coordinating the promotion of democracy in nondemocratic
			 countries and democratic transition countries.
					(5)RecruitmentThe
			 Secretary shall seek to ensure that, not later than December 31, 2012, not less
			 than 50 percent of the nonadministrative employees serving in the Bureau of
			 Democracy, Human Rights, and Labor are members of the Foreign Service.
					(c)Amendments to the
			 Freedom Investment Act of 2002The Freedom Investment Act of 2002
			 (subtitle E of title VI of Public Law 107–228) is amended—
					(1)in section 663(a),
			 (relating to human rights activities at the Department of State)—
						(A)in paragraph (1),
			 by striking and at the end;
						(B)in paragraph
			 (2)—
							(i)by striking monitoring human rights
			 developments and all that follows through recommendation
			 and inserting the following: monitoring and promoting democracy and
			 human rights in a foreign country should be made after consultation with and
			 upon the recommendation; and
							(ii)by striking the
			 period at the end and inserting ; and;
							(C)by adding at the
			 end the following new paragraph:
							
								(3)the level of
				seniority of any such political officer should be in direct relationship to the
				severity of the problems associated with the establishment of full democracy
				and respect for human rights in such
				country.
								;
				and
						(2)in section 665(c)
			 (relating to reports on actions taken by the United States to encourage respect
			 for human rights), by striking the second sentence.
					102.Reports
				(a)Annual strategy
			 reportSection 116 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n) is amended—
					(1)in subsection
			 (d)—
						(A)by striking
			 paragraph (10) and redesignating paragraph (11) as paragraph (10);
						(B)by striking the
			 period at the end of paragraph (10) (as so redesignated) and inserting ;
			 and; and
						(C)by adding at the
			 end the following new paragraphs:
							
								(11)for each country
				with respect to which the report indicates that extrajudicial killings,
				torture, or other serious violations of human rights have occurred in the
				country, a long term strategy, including a specific list of priorities and an
				action plan, to end such practices in the country, and any actions taken in the
				previous year to end such practices; and
								(12)(A)a long term strategy to
				promote and achieve a transition to full democracy and good governance in each
				country described in subparagraph (B), developed following consultations with
				nongovernmental organizations, individuals, and movements that promote
				democratic principles, practices, and values in each such country, including a
				specific list of priorities, an action plan, and specific responsibilities and
				activities for chiefs of missions to promote democracy, and any actions taken
				in the previous year to advance such transition.
									(B)The countries referred to in subparagraph
				(A) shall include any country which is not governed by a fully functioning
				democratic form of government, as determined by the Secretary, taking into
				account the general consensus regarding the status of civil and political
				rights in a country by major nongovernmental organizations that conduct
				assessments of such conditions in countries and whether any such country fails
				to satisfy the following requirements—
										(i)all citizens of such county have
				the right to, and are not restricted in practice from, fully and freely
				participating in the political life of such country regardless of gender, race,
				language, religion, or beliefs;
										(ii)the national legislative body of
				such country and, if directly elected, the head of government of such country,
				are chosen by free, fair, open, and periodic elections, by universal and equal
				suffrage, and by secret ballot;
										(iii)more than one political party in
				such country has candidates who seek elected office at the national level and
				such parties are not restricted in their political activities or their process
				for selecting such candidates, except for reasonable administrative
				requirements commonly applied in countries categorized as fully
				democratic;
										(iv)all citizens in such country have
				a right to, and are not restricted in practice from, fully exercising the
				freedoms of thought, conscience, belief, peaceful assembly and association,
				speech, opinion, and expression, and such country has a free, independent, and
				pluralistic media;
										(v)the current government of such
				country did not come to power in a manner contrary to the rule of law;
										(vi)such country possesses an
				independent judiciary and the government of such country generally respects the
				rule of law; and
										(vii)such country does not violate
				other core principles enshrined in the United Nations Charter, the Universal
				Declaration of Human Rights, the International Covenant on Civil and Political
				Rights, United Nations Commission on Human Rights Resolution 1499/57 (entitled
				Promotion of the Right to Democracy), United Nations General
				Assembly Resolution 55/96 (entitled Promoting and consolidating
				democracy), the assessments used to determine eligibility for financial
				assistance disbursed from the Millennium Challenge Account, the assessments of
				nongovernmental organizations of eligibility to participate in the meetings of
				the Community of Democracies, and the standards established and adopted by the
				Community of Democracies.
										;
				and
						(2)by inserting at the end the following new
			 subsection:
						
							(g)The information
				required in paragraphs (11) and (12) of subsection (d) and in the sixth
				sentence of section 502B(b) may be provided as separate reports not later than
				90 days after the submission of the reports required by such sections if the
				Secretary determines that it is in the national security interests of the
				United States, is necessary for the safety of individuals identified in such
				reports, or is necessary to further the purposes of this Act. Any information
				required by such paragraphs, including policies adopted or actions taken by the
				United States, may be summarized in the report and submitted in a classified
				addendum.
							.
					(b)Conforming
			 AmendmentSection 502B(b) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2304(b)), by striking the sixth sentence and inserting the following
			 new sentence: Such report shall also include, for each nondemocratic
			 country or democratic transition country or country with respect to which the
			 report indicates that extrajudicial killings, torture, or other serious
			 violations of human rights have occurred in the country, a strategy, including
			 a specific list of priorities and an action plan, to end such practices and to
			 promote democracy in the country, and any actions taken in the previous year to
			 promote democracy in such country or end such practices in the
			 country..
				(c)Classified
			 addendumIf the Secretary determines that it is in the national
			 security interests of the United States, is necessary for the safety of
			 individuals identified in the strategy report required by sections 116 or 502B
			 of the Foreign Assistance Act of 1961 (as amended by subsections (a) and (b)),
			 or is necessary to further the purposes of this Act, any information required
			 by such sections, including policies adopted or actions taken by the United
			 States, may be summarized and submitted to the appropriate congressional
			 committees in more detail in a classified addendum.
				(d)Translation of
			 Country Reports on Human Rights PracticesThe Secretary shall
			 expand the timely translation of the Country Reports on Human Rights Practices
			 required under sections 116 and 502B of the Foreign Assistance Act of 1961, the
			 Annual Report on International Religious Freedom required under section 102(b)
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)), the
			 Trafficking in Persons Report required under section 110(b) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)), and any separate report on
			 democracy and human rights policy submitted in accordance with section 116(g)
			 of the Foreign Assistance Act of 1961 into the principal languages of as many
			 countries as possible, with particular emphasis on nondemocratic and democratic
			 transition countries and countries in which extrajudicial killings, torture, or
			 other serious violations of human rights have occurred.
				103.Democracy
			 fellowship program
				(a)EstablishmentThe
			 Secretary shall establish a Democracy Fellowship Program to enable Department
			 of State officers to gain an additional perspective on democracy promotion
			 abroad by working on democracy issues in congressional committees with
			 oversight over the subject matter of this Act, including the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate, and in nongovernmental organizations involved in
			 democracy promotion. The Assistant Secretary for Democracy, Human Rights, and
			 Labor shall play a central role in the selection of Democracy Fellows and
			 facilitate their placement in appropriate congressional offices and
			 nongovernmental organizations.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of State such sums as may be necessary to carry out the establishment
			 of the Democracy Fellowship Program described in subsection (a), including
			 hiring additional staff to carry out such establishment.
				104.Advisory
			 Committee on Democracy Promotion
				(a)Study on
			 democracy assistanceThe Advisory Committee on Democracy
			 Promotion shall conduct a study of United States democracy assistance to
			 determine the best practices for providing such assistance to individuals,
			 nongovernmental organizations, and movements that are committed to the peaceful
			 promotion of democracy and democratic principles, practices, and values, with a
			 view towards making recommendations as to how to improve such assistance,
			 including the appropriate mechanisms for assistance, means of coordinating with
			 assistance programs of other countries, and the appropriate role for
			 international organizations in promoting democracy.
				(b)Study on
			 personnel practicesThe
			 Advisory Committee on Democracy shall conduct a study of personnel and training
			 practices of the Department of State relating to the promotion of democracy in
			 order to provide recommendations to the Secretary concerning improving
			 incentives for service in positions that have as their primary purpose the
			 promotion of democracy, the protection of human rights, or both, improving the
			 training of members of the Foreign Service and civil service employees of the
			 Department of State in the promotion of democracy and the protection of human
			 rights, and on other changes to enhance the capacity of the Department of State
			 to promote democracy and protect human rights.
				105.Establishment
			 and maintenance of internet site for global democracy and human rights
				(a)EstablishmentIn
			 order to facilitate access by individuals and nongovernmental organizations in
			 foreign countries to documents, streaming video and audio, and other media
			 regarding democratic principles, practices, and values, and the promotion and
			 strengthening of democracy, the Secretary of State, in cooperation with the
			 Under Secretary of State for Democracy and Global Affairs, the Under Secretary
			 of State for Public Diplomacy and Public Affairs, the Assistant Secretary of
			 State for Democracy, Human Rights, and Labor, the Director of the Office
			 International Religious Freedom, and the Director of the Office to Monitor and
			 Combat Trafficking shall establish and maintain an Internet site for global
			 democracy and human rights.
				(b)ContentsThe
			 Internet site for global democracy established under subsection (a) shall
			 include the following information:
					(1)Narratives and
			 histories of significant democratic movements in foreign countries,
			 particularly regarding successful nonviolent campaigns to oust
			 dictatorships.
					(2)Narratives
			 relating to the importance of the establishment of and respect for fundamental
			 freedoms.
					(3)Major human rights
			 reports by the United States Government or any other documents, references, or
			 links to external Internet sites the Secretary or Under Secretary and Assistant
			 Secretary determines appropriate, including reference to or links to training
			 materials regarding successful movements in the past, including translations of
			 such materials, as appropriate.
					106.Programs by
			 United States missions in foreign countries and activities of chiefs of
			 mission
				(a)Development of
			 programs To promote democracy in foreign countriesEach chief of
			 mission in each nondemocratic or democratic transition country shall—
					(1)develop, as part of
			 annual program planning, a strategy to promote democracy in each such foreign
			 country and to provide visible and material support to individuals and
			 nongovernmental organizations in each such country that are committed to
			 democratic principles, practices, and values, such as—
						(A)consulting and
			 coordinating with such individuals and organizations regarding the promotion of
			 democracy;
						(B)visiting local
			 landmarks and other local sites associated with nonviolent protest in support
			 of democracy and freedom from oppression;
						(C)holding periodic
			 public meetings with such individuals and organizations to discuss democracy
			 and political, social, and economic freedoms;
						(D)issuing public
			 condemnation of severe violations of internationally recognized human rights
			 (as such term is described in section 116(a) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151n(a)), violations of religious freedom, including
			 particularly severe violations of religious freedom (as such terms are defined
			 in paragraphs (11) and (13) of section 3 of the International Religious Freedom
			 Act of 1998 (22 U.S.C. 6402)), political repression, and government-tolerated
			 or -condoned trafficking in persons; and
						(E)providing
			 technical, financial, and such other support to such individuals and
			 organizations;
						(2)hold ongoing
			 discussions with the leaders of each such nondemocratic country or democratic
			 transition country regarding a transition to full democracy and the development
			 of political, social, and economic freedoms and respect for human rights,
			 including freedom of religion or belief, in such country; and
					(3)conduct meetings
			 with civil society, interviews with media that can directly reach citizens of
			 each such country, and discussions with students and young people of each such
			 country regarding a transition to democracy and the development of political,
			 social, and economic freedoms in each such country.
					(b)Public outreach
			 in foreign countriesEach chief of mission or principal officer
			 shall spend time at universities and other institutions of higher learning
			 to—
					(1)debate and discuss
			 values and policies that promote democracy; and
					(2)communicate,
			 promote, and defend such United States values and policies.
					(c)Access to United
			 States missionsThe Secretary
			 is encouraged to allow access to a United States diplomatic or consular mission
			 in each nondemocratic or democratic transition country by individuals and
			 representatives of nongovernmental organizations in each such country who are
			 committed to democratic principles, practices, and values in each such
			 country.
				107.Training for
			 foreign service officers
				(a)Training in
			 democracy and the promotion of democracy and human rightsSection
			 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at
			 the end the following new subsection:
					
						(c)Training on
				global democracy promotion
							(1)In
				generalIn addition to the training required under subsections
				(a) and (b), the Secretary of State, in cooperation with other relevant
				officials, including the Under Secretary of State for Democracy and Global
				Affairs, and the Director of the National Foreign Affairs Training Center of
				the Foreign Service Institute of the Department of State, shall establish as
				part of the training provided after December 31, 2007, for members of the
				Service, including all chiefs of mission and deputy chiefs of mission,
				instruction in how to strengthen and promote democracy through peaceful means
				in consultation with individuals and nongovernmental organizations that support
				democratic principles, practices, and values. In particular, such instruction
				shall be mandatory for members of the Service having reporting or other
				responsibilities relating to internal political developments and human rights,
				including religious freedom, in nondemocratic countries or democratic
				transition countries as defined in section 5 of the ADVANCE Democracy Act of
				2007, including for chiefs of mission and deputy chiefs of mission, and shall
				be completed before the time that such member or chief of mission assumes a
				post (or, if such is not practical, within the first year of assuming such
				post).
							(2)Contents of
				trainingThe training required under paragraph (1) shall include
				instruction, a training manual, and other materials regarding the
				following:
								(A)International
				documents and United States policy regarding electoral democracy and respect
				for human rights.
								(B)United States
				policy regarding the promotion and strengthening of democracy around the world,
				with particular emphasis on the transition to democracy in nondemocratic
				countries.
								(C)For any member,
				chief of mission, or deputy chief of mission who is to be assigned to a
				nondemocratic or democratic transition country, instruction regarding ways to
				promote democracy in such country and providing technical, financial, and other
				support to individuals (including expatriated citizens) and nongovernmental
				organizations in such country that support democratic principles, practices,
				and values.
								(D)The protection of
				internationally recognized human rights (including the protection of religious
				freedom) and standards related to such rights, provisions of United States law
				related to such rights, diplomatic tools to promote respect for such rights,
				the protection of individuals who have fled their countries due to violations
				of such rights (including the role of United States diplomatic and consular
				missions in providing access to the United States Refugee Admissions Program)
				and the relationship between respect for such rights and democratic development
				and national security. The Director of the National Foreign Affairs Training
				Center of the Foreign Service Institute of the Department of State shall
				consult with nongovernmental organizations involved in the protection and
				promotion of such rights and the United States Commission on International
				Religious Freedom (established under section 201(a) of the International
				Religious Freedom Act of 1998 (22 U.S.C. 6431(a)) in developing the training
				required by this
				subparagraph.
								.
				(b)Other
			 trainingThe Secretary shall ensure that the training described
			 in subsection (c) of section 708 of the Foreign Service Act of 1980 (as added
			 by subsection (a)) is provided to members of the civil service who are assigned
			 in the United States or abroad who have reporting or other responsibilities
			 relating to internal political developments and human rights in nondemocratic
			 countries or democratic transition countries.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to develop appropriate programs and
			 materials to accomplish the training required under subsection (c) of section
			 708 of the Foreign Service Act of 1980.
				(d)Clerical
			 amendmentsSection 708 of the Foreign Service Act of 1980, as
			 amended by subsection (a), is further amended—
					(1)in
			 subsection (a) by striking (a) The and inserting (a)
			 Training on Human
			 Rights.—The; and
					(2)in subsection (b),
			 by striking (b) The and inserting (b)
			 Training on refugee law and
			 religious persecution.—The.
					(e)One-time report
			 on training and guidelines for foreign service officers and chiefs of
			 missionNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the appropriate congressional
			 committees a one-time report containing a description of the training provided
			 to Foreign Service officers in human rights and democracy promotion, including
			 such training provided to chiefs of mission serving or preparing to serve in
			 nondemocratic countries or democratic transition countries, and plans for an
			 expansion of such training.
				108.Performance pay;
			 promotions; foreign service awards
				(a)Performance
			 PaySection 405(d) of the Foreign Service Act of 1980 (22 U.S.C.
			 3965(d)) is amended by inserting after the second sentence the following new
			 sentence: Meritorious or distinguished service in the promotion of
			 democracy in foreign countries, including contact with and support of
			 individuals and nongovernmental organizations that promote democracy in
			 nondemocratic countries or democratic transition countries, as defined in
			 section 5 of the ADVANCE Democracy Act of 2007, shall also serve as a basis for
			 granting awards under this section..
				(b)PromotionsSection
			 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 4003(b)) is
			 amended—
					(1)by striking
			 (b) Precepts and inserting (b)(1)
			 Precepts;
					(2)in the third
			 sentence, by striking The precepts and inserting
						
							(2)The precepts
							;
					(3)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and
					(4)by
			 adding at the end the following new paragraph:
						
							(3)Precepts for
				selection boards shall also, where applicable, include a specific precept
				evaluating whether members of the Service and members of the Senior Foreign
				Service have met the standards of performance established by the Secretary
				pursuant to section 108(c) of the ADVANCE Democracy Act of 2007, or have served
				in a position in which the primary responsibility is to monitor or promote
				democracy or human
				rights.
							.
					(c)Regulations and
			 evaluations concerning standards of performance and programs To promote
			 democracyWith respect to members of the Foreign Service,
			 including all chiefs of mission, who are assigned to nondemocratic countries or
			 democratic transition countries, the Secretary shall prescribe regulations
			 concerning the standards of performance to be met under sections 405(d) and
			 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 3965(d) and 4003(b)), as
			 amended by subsections (a) and (b), respectively, and the development of
			 programs to promote democracy in foreign countries under section 106. The
			 requirements of section 106 shall serve as one of the bases for performance
			 criteria in evaluating chiefs of mission and those members of the Service
			 serving in a position in which the primary responsibility is to monitor or
			 promote democracy or human rights.
				(d)Foreign service
			 awardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C.
			 4013) is amended by adding at the end the following new sentence:
			 Distinguished or meritorious service in the promotion of democracy in
			 foreign countries, including contact with and support of individuals and
			 nongovernmental organizations that promote democracy in a nondemocratic country
			 or democratic transition country, as defined in section 5 of the ADVANCE
			 Democracy Act of 2007, shall also serve as a basis for granting awards under
			 this section..
				109.AppointmentsSection 304(a)(1) of the Foreign Service Act
			 of 1980 (22 U.S.C. 3944(a)(1)) is amended by adding at the end the following
			 new sentence: If the country in which the individual is to serve is a
			 nondemocratic country or a democratic transition country as defined in section
			 5 of the ADVANCE Democracy Act of 2007, the individual should possess clearly
			 demonstrated competence in and commitment to the promotion of democracy,
			 including competence in promoting democratic principles, practices, and values,
			 such as through regular interaction with individuals, including students and
			 young people, who support and advocate such principles, practices, and
			 values..
			IICooperation with
			 other democratic countries
			201.Cooperation with
			 other democratic countries
				(a)FindingCongress
			 finds that it is in the national interest of the United States, including for
			 humanitarian, economic, social, political, and security reasons, to forge
			 alliances with democratic countries to work together to promote and
			 protect—
					(1)shared democratic
			 principles, practices, and values; and
					(2)political, social,
			 and economic freedoms around the world.
					(b)PurposesThe
			 purposes of this title are to encourage new ways of cooperating closely with
			 democratic countries, including through the Community of Democracies, in order
			 to—
					(1)promote and
			 protect democratic principles, practices, and values, including the right to
			 free, fair, and open elections, secret balloting, and universal
			 suffrage;
					(2)promote and
			 protect fundamental shared political, social, and economic freedoms, including
			 the freedoms of association, of expression, of the press, of religion, and to
			 own private property;
					(3)promote and
			 protect respect for the rule of law;
					(4)develop, adopt,
			 and pursue strategies to advance common interests in international
			 organizations and multilateral institutions to which members of the alliance of
			 democratic countries belong; and
					(5)provide political,
			 economic, and other necessary support to countries that are undergoing a
			 transition to democracy.
					(c)Sense of
			 Congress regarding participationIt is the sense of Congress that
			 nondemocratic countries should not participate in any association or group of
			 democratic countries aimed at working together to promote democracy.
				202.Strengthening
			 the Community of Democracies
				(a)Sense of
			 Congress regarding formal mechanisms for the Community of
			 DemocraciesIt is the sense of Congress that the Community of
			 Democracies should develop a more formal mechanism for carrying out work
			 between ministerial meetings, such as through the creation of a permanent
			 secretariat with appropriate staff to carry out such work, and should establish
			 a headquarters.
				(b)Detail of
			 personnelThe Secretary is authorized to detail on a
			 nonreimbursable basis any employee of the Department of State to any permanent
			 secretariat of the Community of Democracies or to any country that is a member
			 of the Convening Group of the Community of Democracies.
				(c)Sense of
			 Congress regarding regional group in the Community of
			 DemocraciesIt is the sense of Congress that regional groups
			 within the Community of Democracies should be established and strengthened in
			 order to facilitate coordination of common positions and action on multilateral
			 strategies to promote and consolidate democracy.
				(d)International
			 Center for Democratic Transition
					(1)Sense of
			 CongressIt is the sense of Congress that the United States
			 should, along with contributions from private individuals, support the
			 initiative of the Government of Hungary and the governments of other European
			 countries to establish a International Center for Democratic Transition to
			 support transitions to full democracy in nondemocratic countries and democratic
			 transition countries.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated for a grant
			 to the International Center for Democratic Transition $1,000,000 for each of
			 fiscal years 2008, 2009, and 2010. Amounts appropriated under this paragraph
			 are authorized to remain available until expended.
					(e)Sense of
			 Congress regarding establishment of officeIt is the sense of
			 Congress that the Secretary should establish an office of multilateral
			 democracy promotion to address issues related to the Community of Democracies
			 and democracy promotion activities in international organizations, such as the
			 United Nations.
				203.Initiatives at
			 the United Nations
				(a)United Nations
			 Democracy CaucusIt is the sense of Congress that the United
			 States should continue to support a Democracy Caucus at the United Nations and
			 that the creation of a Democracy Caucus in each international organization and
			 multilateral institution of which the United States is a member will not only
			 improve the internal governance of such organizations and institutions but will
			 also strengthen the implementation of commitments by such organizations and
			 institutions regarding democracy and human rights.
				(b)United Nations
			 Democracy Fund
					(1)Sense of
			 CongressIt is the sense of Congress that the United States
			 should continue to contribute to and work with other countries to enhance the
			 goals and work of the United Nations Democracy Fund.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2008 and 2009 such sums as may be necessary to provide for a
			 United States contribution to the United Nations Democracy Fund.
					IIIFunding for
			 Promotion of Democracy
			301.PolicyIt shall be the policy of the United States
			 to provide financial assistance to eligible entities and eligible individuals
			 in order to promote democracy in nondemocratic countries and democratic
			 transition countries.
			302.Human rights
			 and democracy fund
				(a)Sense of Congress
			 regarding purposes of the Human Rights and Democracy FundIt is
			 the sense of Congress that the Human Rights and Democracy Fund should continue
			 to be used for innovative approaches to promoting democracy and human rights
			 and to support strategies developed pursuant to section 116 of the Foreign
			 Assistance Act of 1961, as amended by section 102(a)(1)(C) of this Act, in
			 nondemocratic countries and democratic transition countries.
				(b)Administrative
			 authoritiesAssistance provided through the Human Rights and
			 Democracy Fund may be provided to eligible entities and eligible individuals in
			 foreign countries, notwithstanding any provision of law that prohibits
			 assistance to a foreign country or to a government of a foreign country.
				(c)Annual report on
			 the status of the Human Rights and Democracy FundNot later than
			 60 days after the conclusion of each fiscal year, the Assistant Secretary of
			 State for Democracy, Human Rights, and Labor shall submit to the appropriate
			 congressional committees an annual report on the status of the Human Rights and
			 Democracy Fund. Each such annual report shall contain the following
			 information:
					(1)An identification
			 of each eligible entity and eligible individual who received assistance during
			 the previous fiscal year under subsection (b) and a summary of the activities
			 of each such recipient.
					(2)An
			 account of projects funded and outside contributions received during the
			 previous fiscal year.
					(3)A
			 balance sheet of income and outlays current as of the conclusion of the fiscal
			 year to which such report is relevant.
					(d)Authorization of
			 appropriations
					(1)In
			 generalOf the funds available to carry out chapter 4 of Part II
			 of the Foreign Assistance Act of 1961 for each of fiscal years 2008 and 2009,
			 there are authorized to be appropriated to the Human Rights and Democracy Fund
			 to carry out the purposes of this section $50,000,000 for fiscal year 2008 and
			 $60,000,000 for fiscal year 2009. Amounts appropriated under this section are
			 authorized to remain available until expended.
					(2)Administrative
			 expensesNot more than five percent of amounts appropriated to
			 the Human Rights and Democracy Fund for each fiscal year may be applied toward
			 administrative expenses associated with carrying out this section.
					(3)ContributionsThe Secretary may accept contributions to
			 the Human Rights and Democracy Fund from the governments of other democratic
			 countries, private foundations, private citizens, and other nongovernmental
			 sources. Any such contributions shall be merged into such Fund and shall be
			 available to the same extent and under the same conditions as other amounts
			 available to the Fund.
					303.Instruments for
			 providing democracy assistance
				(a)FindingsCongress
			 finds the following:
					(1)Democracy
			 assistance has many different forms, including assistance to promote the rule
			 of law, build the capacity of civil society, political parties, and
			 legislatures, improve the independence of the media and the judiciary, enhance
			 independent auditing functions, and advance security sector reform.
					(2)Assistance through
			 United States non-governmental organizations in the form of grants and
			 cooperative agreements can play a key role in that such organizations
			 frequently have long-standing relationships with individuals and
			 nongovernmental organizations that support democratic principles, practices,
			 and values in foreign countries, and have other means that enable them to
			 foster those relationships, and allow assistance to be provided without direct
			 government involvement that could undermine the purpose of such assistance (by,
			 for example, creating an appearance of outside interference).
					(3)Contracts and other acquisition mechanisms,
			 because of their more direct association with and control by the United States
			 Government, may not be as effective as non-governmental organizations in
			 working to build the political capacity of civil society, political parties,
			 and legislatures, but have an appropriate role to play in providing certain
			 technical solutions and related assistance in such areas as fostering
			 independence of the judiciary, providing modern infrastructures for
			 parliaments, increasing capacity of executive auditing functions, and working
			 in other government-to-government areas where the involvement of United States
			 officials and employees is appropriate.
					(4)There is a need
			 for greater clarity on the proper roles for such methods in order to improve
			 the effectiveness of United States democracy assistance.
					(b)Sense of
			 CongressIt is the sense of Congress that the Secretary and the
			 Administrator of the United States Agency for International Development should
			 develop guidelines, in consultation with the appropriate congressional
			 committees, building on the existing framework for grants, cooperative
			 agreements, and contracts and other acquisition mechanisms to clarify for
			 diplomatic and consular missions abroad the appropriate roles for the methods
			 referred to in subsection (a) with respect to democracy assistance, including
			 taking into account the advantages of each such method.
				IVPresidential
			 actions
			401.Investigation of
			 violations of international humanitarian law
				(a)In
			 generalThe President, with the assistance of the Secretary, the
			 Under Secretary of State for Democracy and Global Affairs, and the
			 Ambassador-at-Large for War Crimes Issues, shall collect information regarding
			 incidents that may constitute crimes against humanity, genocide, slavery, or
			 other violations of international humanitarian law by leaders or other
			 government officials of nondemocratic countries or democratic transition
			 countries.
				(b)AccountabilityThe President shall consider what actions
			 can be taken to ensure that such leaders or other government officials of
			 foreign countries who are identified in accordance with subsection (a) as
			 responsible for crimes against humanity, genocide, slavery, or other violations
			 of international humanitarian law are brought to account for such crimes in an
			 appropriately constituted tribunal, including enhancing the capacity of United
			 States diplomatic missions to implement restrictions on assistance to
			 individuals or entities, including military units, that commit gross violations
			 of human rights, such as through training on the use of existing databases for
			 documenting and monitoring such violations.
				
	
		May 2, 2007
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
